103 F.3d 122
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Floyd Robert WILLIAMS, a/k/a Robbie Swain, Defendant-Appellant.
No. 96-4042.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 4, 1996.

G. Ernest Skaggs, SKAGGS & SKAGGS, Fayetteville, West Virginia, for Appellant.
Rebecca A. Betts, United States Attorney, John C. Parr, Assistant United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Floyd Robert Williams pled guilty to distributing crack cocaine, 21 U.S.C.A. § 841 (West 1981 & Supp.1996).  He was sentenced to a term of 83 months imprisonment and three years supervised release.  A $2000 fine was imposed.  Williams' attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), raising one issue but stating that, in his view, there are no meritorious grounds for appeal.  Williams was notified of his right to file a pro se supplemental brief, but has not filed a brief.


2
In the Anders brief, Williams' counsel suggests that the district court may have sentenced Williams above the low end of the guideline range of 78-97 months because of his race;  Williams is black.  However, there is nothing in the record to support that contention.  We cannot find that race was a factor in the court's determination of the sentence.


3
In accordance with Anders, we have examined the entire record in this case and find no meritorious issues for appeal.  This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  We therefore deny defense counsel's motion to withdraw at this time.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may again move in this court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


5
AFFIRMED.